Citation Nr: 1647477	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1966 to January 1969 and from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the assigned 50 percent rating for PTSD and denied a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2016.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At present, VA treatment records dated through November 2012 have been associated with the claims file.  During his August 2016 Board hearing, he testified that he had continued to receive treatment through VA for several months, including a visit that same month.  See Hearing Transcript at 7.  Aside from a January 2013 privately obtained evaluation from his VA physician, there is no evidence in the record between November 2012 and August 2016.  Therefore, his VA treatment records generated since November 2012 must be obtained and associated with the claims file.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from November 2012 through the present and associate them with the claims file.

2.  After completion of the above, readjudicate the Veteran's claims for an increased rating for PTSD and entitlement to a TDIU, to include on an extraschedular basis.  If any benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




